Citation Nr: 0018438	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for post operative 
residuals of Dupuytren's contracture of the right hand, for 
the period beginning on October 1, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty in the U.S. Air Force 
from January 1951 to December 1953, and in the Air National 
Guard from April 1979 to November 1990.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO), which granted service connection for 
Dupuytren's contracture of the right hand with the assignment 
of a noncompensable evaluation effective from November 8, 
1996.

We note that, in a September 1999 decision, the Board denied 
a compensable evaluation for Dupuytren's contracture of the 
right hand for the period of November 8, 1996, through June 
16, 1998.  At that time, the Board remanded the issue of 
entitlement to a compensable evaluation for this disability 
for the period beginning on October 1, 1998, in view of the 
absence of medical records concerning the post operative 
status of the right hand disability.


FINDING OF FACT

For the period beginning on October 1, 1998, service-
connected post operative residuals of Dupuytren's contracture 
of the right were manifested by some limitation of flexion in 
the joints of 4th and 5th fingers with slight functional 
impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for post 
operative residuals of Dupuytren's contracture in the right 
hand for the period beginning on October 1, 1998, have not 
been met.  38 U.S.C.A. §§ 1154, 7104 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5399-5308 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated above, in an August 1997 rating decision, VARO 
granted service connection for Dupuytren's contracture of the 
right hand with the assignment of a noncompensable evaluation 
effective from November 8, 1996.

VA treatment records show that the veteran was hospitalized 
on June 17, 1998, with an admission diagnosis of Dupuytren's 
contracture of the right hand.  Pre-operative physical 
examination was positive for contracture in the digits of the 
right hand.  It was noted that he would be undergoing a 
partial fasciectomy of the right hand.

Pursuant to a July 1998 rating decision, a temporary total 
evaluation was granted for Dupuytren's contracture under 38 
C.F.R. § 4.30 for the period of June 17, 1998, to August 1, 
1998, based on surgical or other treatment for a service- 
connected disability necessitating convalescence.  The 
effective date for the temporary total evaluation was 
subsequently extended through September 30, 1998 (see rating 
decisions dated August 18, 1998 and November 10, 1998).

The appellant contends that the noncompensable evaluation 
assigned his service-connected Dupuytren's contracture of the 
right hand does not reflect adequately the severity of his 
right hand symptomatology.  He asserts that the evaluation 
should be increased.  A claim for an increased evaluation is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 
(1992).  As the appellant has claimed that his disability is 
more severe, his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.
Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Generally, when the appellant has perfected an appeal as to 
the assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, as staged rating have 
been considered by the Board for the period preceding October 
1, 1998, the Board will not reconsider staged ratings for 
that period.  See 38 U.S.C.A. § 7104 (West 1991), 38 C.F.R. § 
20.1100 (1999) (a final rating determination is not subject 
to revision upon the same factual basis).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1999) 
and DeLuca.

The Dupuytren's contracture in the appellant's right hand is 
rated by analogy to diagnostic code 5308, which pertains to 
Group VIII muscle injuries affecting the functions of 
extension of the wrist, fingers, and thumb; and abduction of 
the thumb. Diagnostic Code 5308 provides ratings for the 
dominant hand based on slight impairment (noncompensably 
disabling); moderate impairment (10 percent disabling); 
moderately severe impairment (20 percent disabling); and 
severe impairment (30 percent disabling).

The appellant underwent a VA examination of the right hand in 
November 1999.  On that examination, the appellant reported 
had some limitation of motion in the 4th and 5th fingers that 
made dealing with small objects difficult and some diminished 
sensation in the palm of his hand in the immediate vicinity 
of the scar.  Physical examination of the right wrist 
revealed 80 degrees of dorsiflexion, and 75 degrees of palmar 
flexion.  There was no swelling or deformity of the wrist, 
but there was some diminished sensation in the immediate scar 
area.  The scar was described as well-healed.  There was 
normal motion in the metaphalangeal (MP) joints of the 4th 
and 5th fingers.  The proximal interphalangeal (PIP) joint  
of the 4th finger lacked the last 10 degrees of extension and 
flexed to 110 degrees; the distal interphalangeal joint (DIP) 
of the 4th finger had full extension and 30 degrees flexion.  
The PIP joint of the 5th finger lacked 10 degrees of 
extension and flexed to 110 degrees; the DIP of the 5th 
finger had full extension and 30 degrees flexion.  When 
making a fist, the tips of the 4th and 5th fingers lacked 1-
centimeter of approximating the distal palmar crease.  He had 
good grasp.  There was normal sensation in the fingers.  The 
examiner stated that, with the inability of the appellant to 
fully flex the 4th and 5th fingers, the appellant would have 
some difficulty dealing with coins or small objects in his 
pocket where he could not see them, but that, where the 
appellant could see a small object, he could pick it up 
between the thumb and index finger.  X-rays revealed no bony 
abnormalities; there was minimal soft tissue swelling of the 
PIP joints of the 2nd, 3rd, 4th and 5th fingers, along with 
minimal degenerative changes in the DIP joints.  The 
impression was status post right palmar fasciotomy for 
Dupuytren's contracture right 4th and 5th fingers.

The November 1999 VA examiner commented as follows:

The patient has no weakness, 
fatigability, subluxation or 
incoordination attributable to his 
Dupuytren's contracture of his 
postoperative status.  There is no pain 
or flare ups associated with this 
problem.  The problem is one of limited 
motion.  I would characterize the degree 
of functional impairment in his right 
hand as slight.

Having reviewed the pertinent evidence in this matter, the 
Board finds that more than slight residual impairment is not 
shown in the appellant's post operative status of Dupuytren's 
contracture of the right hand.  We note that VA outpatient 
treatment records dated June 1998 to September 1999 reflect 
good post operative recovery from right partial palmar 
fasciectomy for Dupuytren's contracture of the 4th and 5th 
right fingers in June 1998.  Specifically, in March 1999, the 
appellant reported that he had no complaints and that he had 
good function of the hand except for tight fisting.  Grip 
strength was noted to be improving.  Additionally, report of 
VA examination dated November 1999 reflects some limitation 
of motion, but only slight functional impairment of the right 
hand and no evidence of pain or flare ups causing functional 
loss.  Accordingly, the preponderance of the evidence is 
against the claim for a compensable evaluation from October 
1, 1998, and for staged ratings.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected post operative residuals 
of Dupuytren's contracture of the right hand has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  We note that the appellant is 
employed as a security guard at age 68 and that he was last 
hospitalized for his right hand in June 1998.  As such, the 
Board is not required to remand this matter to VARO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A compensable evaluation from October 1, 1998, for post 
operative residuals of Dupuytren's contracture of the right 
hand is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

